Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/010,072 filed on 9/2/2020.  
2. 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn et al.  (US Patent Application Publication 2012/0124429, hereinafter Ahn).
As to claim 1, Ahn teaches A system for protecting a memory [An apparatus and method for tracing memory access information of a user program while ensuring a An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract)], the system comprising: 
security software [exception handling software – as shown in figure 7, steps 701-704; The exception handling unit may comprise a determination unit configured to determine whether the page fault is caused by the access permission that is set by the memory access permission managing unit, a storage unit configured to store memory access information that is related to the instruction causing the page fault, if the page fault is caused by the access permission that is set by the memory access permission managing unit, and an execution unit configured to execute the instruction causing the page fault, if the page fault is caused by the access permission that is set by the memory access permission managing unit (¶ 0011)] configured to determine, from an exception generated in response to an unauthorized attempt to perform an action in the memory [An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract); as shown in figure 7, steps 701-704; The exception handling unit may comprise a determination unit configured to determine whether the page fault is caused by the access permission that is set by the memory access permission managing unit, a storage unit configured to store memory access information that is related to the instruction causing the page fault, if the page fault is caused by the access permission that is set by the memory access permission managing unit, and an execution unit configured to execute the instruction causing the page fault, if the page fault is caused by the access permission that is set by the memory access permission managing unit (¶ 0011)], whether the security software is authorized to perform the action [supervisor mode, figures 6A-6C, 620; as shown in figure 7, steps 701-704; An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract)].
As to claim 2, Ahn teaches The system according to claim 1, wherein the unauthorized attempt is performed by other software [An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access apparatus executes an instruction causing the page fault while in a supervisor mode (abstract)].
As to claim 3, Ahn teaches The system according to claim 1, wherein the security software is configured to obtain characteristics of the action from the generated exception [The exception handling unit may comprise an instruction generating unit that generates an instruction that is substantially the same as the instruction that causes the page fault, based on context information of the user program that is stored in response to the occurrence of the page fault, and the exception handling unit executes the substantially the same instruction (¶ 0026)].
As to claim 4, Ahn teaches The system according to claim 3, wherein the obtained characteristics comprise one or more of: an address of the memory targeted by the unauthorized attempt, an identification of software attempting the action in the memory, the action that other software is attempting to perform, an operator code of the action, or registers of the action [An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract); The exception handling unit may comprise an instruction generating unit that generates an instruction that is substantially the same as the instruction that causes the page fault, based on context information of the user program that is stored in response to the occurrence of the page 
As to claim 5, Ahn teaches The system according to claim 3, wherein the security software is configured to compare the obtained characteristics of the action to information representative of actions that can be performed in the memory [as shown in figures 6A-6C, user mode (610) as compared to supervisor mode (620); An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract); The exception handling unit may comprise an instruction generating unit that generates an instruction that is substantially the same as the instruction that causes the page fault, based on context information of the user program that is stored in response to the occurrence of the page fault, and the exception handling unit executes the substantially the same instruction (¶ 0026)].
As to claim 6, Ahn teaches The system according to claim 5, wherein the information is accessible only by the security software [as shown in figures 6A-6C, user mode (610) as compared to supervisor mode (620); An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page while in a supervisor mode (abstract); The exception handling unit may comprise an instruction generating unit that generates an instruction that is substantially the same as the instruction that causes the page fault, based on context information of the user program that is stored in response to the occurrence of the page fault, and the exception handling unit executes the substantially the same instruction (¶ 0026)].
A s to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 11, Ahn teaches The method according to claim 9, further comprising performing, by the security software, the action [The exception handling unit may comprise an instruction generating unit that generates an instruction that is substantially the same as the instruction that causes the page fault, based on context information of the user program that is stored in response to the occurrence of the page fault, and the exception handling unit executes the substantially the same instruction (¶ 0026)].

As to claim 13, Ahn teaches The method according to claim 12, wherein the other software continues its execution after the security software performs the action [The return location setting unit 503 may set a return location of the updated context information to a location that is behind the instruction causing the page fault. Therefore, an instruction placed behind the instruction causing the page fault may be executed after the page fault is processed. The result is that a user perceives a program as if it was continually running without interruption (¶ 0070)].
As to claim 14, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 7-8, and 15-20 are rejected under 103 as being unpatentable over Ahn et al.  (US Patent Application Publication 2012/0124429, hereinafter Ahn), and in view of LeMay et al. (US Patent Application Publication 2018/0004946, hereinafter LeMay).
The system according to claim 1, further comprising a memory protection unit configured to define regions in the memory [An apparatus and method for tracing memory access information of a user program while ensuring a normal operation of the user program. An access permission about a memory region may be set to trace the memory access information. An instruction of the user program encounters a page fault according to the set access permission. If the page fault occurs, memory access information is stored based on the page fault, and apparatus executes an instruction causing the page fault while in a supervisor mode (abstract)], does not teach assign protection levels to the regions.
However, assigning protection levels to the regions well known and commonly adopted in the art to maintain data integrity.
For example, LeMay specifically teaches a memory protection unit configured to define regions in the memory and assign protection levels to the regions [Execute-only memory 230 can be implemented using any suitable approach for designating one or more regions of execute-only memory 230 and providing execute-only protection to those designated memory regions … (¶ 0048); Protection keys may be used, for example, to ensure that software processes have the appropriate permissions to access memory assigned with a particular protection key. For example, protection keys allow different regions of memory to be assigned different levels of protection, forming "protection domains" that each correspond to the memory regions with a particular protection key. In this manner, protection keys may be used in some embodiments to designate certain regions of memory 420 as execute-only memory 430 (¶ 0073)].
For example, protection keys allow different regions of memory to be assigned different levels of protection, forming "protection domains" that each correspond to the memory regions with a particular protection key. In this manner, protection keys may be used in some embodiments to designate certain regions of memory 420 as execute-only memory 430 (¶ 0073)].
As to claim 8, Ahn in view of LeMay teaches The system according to claim 7, wherein the exception is generated by the memory protection unit [LeMay -- As described throughout this disclosure, control-flow enforcement may be used to provide further protection of XO secrets, for example, by preventing execution from entering and/or exiting XO code at an unintended offset. In some embodiments, invalid entry and/or exit of XO code execution may result in a fault, exception, abort, virtual machine exit, and/or similar error (¶ 0064)].
As to claim 15, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
a first non-transitory memory storage comprising privileged memory and non-privileged memory [Ahn -- Referring to again FIG. 2, the memory access permission managing unit 201 may set the access permission field 303 for the memory region 301 such that a read/write operation on a corresponding memory region is not allowed during user mode and is allowed during supervisor mode … (¶ 0050-0052); … The memory controller and the flash memory device may constitute a solid state drive/disk (SSD) that uses a non-volatile memory to store data (¶ 0091].
As to claim 16, Ahn in view of LeMay teaches The system according to claim 15, wherein the first and second non-transitory memory storages are a same memory storage [Ahn – as shown in figure 1].
As to claim 17, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.

Conclusion
7.	Claims 1-20 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 4, 2022